Per
Haywood, J.
When the consideration of questions of boundary first came before the courts in North Carolina, it was with difficulty the courts could bring themselves to depart from the calls of the grant under the rule of evidence that parol proof should not be received to add to or detract from a written instrument, and the law to this day is, if the grant is intelligible on its face it must not be departed from; but many mistakes having intervened in making surveys, plats, and certificates, and filling up the calls in grants, it was at length permitted to show the mistake by proofs.
In this case there is no mistake in.the grant; the surveyor had a right, and it was his duty, to correct his survey, and throw off a part where he had surveyed too much. This is shown by the grant itself, as well as by the proof of witnesses; therefore the plaintiff had no right to pursue the lines which, on calculating the quantity, were found to include too much.
Judgment affirmed.